DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 15 October 2021, claims 1-7 and 21-33 are presently pending in the application, of which, claims 1, 21 and 28 are presented in independent form. The Examiner acknowledges amended claims 1-7, cancelled claims 8-20, and newly added claims 21-33.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2021 has been entered.
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 16 March 2021, have been withdrawn, unless otherwise noted in this office action. 

Applicant’s arguments with respect to claims 1-7 and 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Czerwinski, Mary, et al (U.S. 2016/063874 and known hereinafter as Czerwinski) in view of Orsini, Francois, et al (U.S. 2015/0262209 and known hereinafter as Orsini)(newly presented). 

As per claim 1, Czerwinski teaches a method (e.g. Czerwinski, see paragraph [0105], which discloses by determining the emotional state of the user and providing further text prompts in assisting the user to cope with his/her emotions, for some users, their trust in computing device is inherently affected), comprising:
receiving, from a user and via a computing device, query requesting content (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. The Examiner notes that the content is provided based upon a request from the user. See further paragraph [0027], which discloses a digital personal assistant sends a query requested an understanding and response system to the user, thereby requesting content from a user.);
obtaining responsive content based upon the query (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. See further paragraph [0135], which discloses search results or other responses to content requests made by or behalf of a user may be filtered based on the current mental or emotional state of the user. See further paragraphs [0050-0063], which discloses obtaining types of responsive content based on the query from the digital assistant.);
prior to returning the responsive content to the user, providing the responsive content to a computer-implemented model (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.), where the computer-implemented model is customized for the user (e.g. Czerwinski, see paragraphs [0101-0105], which discloses the user via a digital personal assistant that she wishes to send a text message, where the text message may indicate a user mental/emotional state information by analyzing words of the message.), and further wherein the computer-implemented model generates an output that indicates that a portion of the responsive content is likely to be deemed profane by the user (e.g. Czerwinski, see paragraph [0105], which ;
based upon the output generated by the computer-implemented model, modifying the responsive content (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message. See further paragraph [0107], which discloses user content/activity feedback may be configured to monitor how a user behaves in response to receiving feedback about user-generated content and to consider the user’s behavior in determining whether and how to provide feedback about subsequently-generated items of user content, where for example, if a user tends to ignore such feedback, then user content/activity feedback logic can adaptively modify its behavior to provide less feedback or no feedback in the future.) to obfuscate the portion of the responsive content (.e.g Czerwinski, see Figures 3B & 3C and paragraph [0106-0109] which discloses an indication that the content may be offensive or inappropriate, in which the user has an option to reconsider and amend/revise the content of the message, thereby reformatting potentially offensive content. For example, see paragraph [0107], where based on a user’s behavior in determining whether and how to provide feedback about subsequently-generated items of user content, where the user content/activity feed logic can modify its behavior accordingly to provide less feedback or no feedback in the future as well as modify how it presents feedback based on how user behavior and/or explicit instructions. See further paragraph [0111], which discloses user content/activity feedback may be configured to recommend to a user how to modify a particular item of content to adjust the emotional content or appropriateness thereof. ) and
presenting the modified content to the user via the computing device (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message.).
Although Czerwinski does not explicitly disclose generate an output that indicates that a portion of the responsive content is likely to be deemed profane by the user, the contemplation of such feature is encompassed in the design of the Czerwinski system (see paragraphs [0111-0115]).
However, Orsini teaches generate an output that indicates that a portion of the responsive content is likely to be deemed profane by the user (e.g. Orsini, see paragraph [0158], which discloses a profanity module that may be configured to identify one or more profane word or phrases.).
Orsini is directed to correcting translations in multi-user multi-lingual communication. Both are analogous art because they analyze user intelligence and determine inappropriate words and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Czerwinski with the teachings of Orsini to include the claimed feature with the motivation to improve user intelligence systems.

As per claim 21, Czerwinski teaches a system (e.g. Czerwinski, see paragraph [0105], which discloses by determining the emotional state of the user and providing further text prompts in assisting the user to cope with his/her emotions, for some users, their trust in computing device is inherently affected), comprising:
a processor (see Figure 1); and 
memory storing instructions thereon that, when executed by the processor (see Figure 1), cause the processor to perform acts comprising:
receiving, from a user and via a computing device, query requesting content (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. The Examiner notes that the content is provided based upon a request from the user.);
obtaining responsive content based upon the query (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. See further paragraph [0135], which discloses search results or other responses to content requests made by or behalf of a user may be filtered based on the current mental or emotional state of the user.);
prior to returning the responsive content to the user, providing the responsive content to a computer-implemented model (e.g. Czerwinski, see paragraph , where the computer-implemented model is customized for the user (e.g. Czerwinski, see paragraphs [0101-0105], which discloses the user via a digital personal assistant that she wishes to send a text message, where the text message may indicate a user mental/emotional state information by analyzing words of the message.), and further wherein the computer-implemented model generates an output that indicates that a portion of the responsive content is likely to be deemed profane by the user (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message.);
based upon the output generated by the computer-implemented model, modifying the responsive content (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message. See further paragraph [0107], which discloses user content/activity feedback may be configured to monitor how a user behaves in response to receiving feedback about user-generated content and to consider the user’s behavior in determining whether and how to provide feedback about subsequently-generated items of user content, where for example, if a user tends to ignore such feedback, then user content/activity feedback logic can adaptively modify its behavior to provide less feedback or no feedback in the future.) to obfuscate the portion of the responsive content (.e.g Czerwinski, see Figures 3B & 3C and paragraph [0106-0109] which discloses an indication that the content may be offensive or inappropriate, in which the user has an option to reconsider and amend/revise the content of the message, thereby reformatting potentially offensive content. For example, see paragraph [0107], where based on a user’s behavior in determining whether and how to provide feedback about subsequently-generated items of user content, where the user content/activity feed logic can modify its behavior accordingly to provide less feedback or no feedback in  and
presenting the modified content to the user via the computing device (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message.).
Although Czerwinski does not explicitly disclose wherein resolving the manner comprises selectively reformatting the responsive content to obfuscate one or more potentially offending portion of the responsive comment, the contemplation of such feature is encompassed in the design of the Czerwinski system (see paragraphs [0111-0115]).
However, Orsini teaches generate an output that indicates that a portion of the responsive content is likely to be deemed profane by the user (e.g. Orsini, see paragraph [0158], which discloses a profanity module that may be configured to identify one or more profane word or phrases.).
Orsini is directed to correcting translations in multi-user multi-lingual communication. Both are analogous art because they analyze user intelligence and determine inappropriate words and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Czerwinski with the teachings of Orsini to include the claimed feature with the motivation to improve user intelligence systems.

As per claim 28, Czerwinski teaches a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to perform acts (e.g. Czerwinski, see paragraph [0105], which discloses by determining the emotional state of the user and providing further text prompts in assisting the user to cope with his/her emotions, for some users, their trust in computing device is inherently affected), comprising:
receiving, from a user and via a computing device, query requesting content (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. The Examiner notes that the content is provided based upon a request from the user.);
obtaining responsive content based upon the query (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically ;
prior to returning the responsive content to the user, providing the responsive content to a computer-implemented model (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.), where the computer-implemented model is customized for the user (e.g. Czerwinski, see paragraphs [0101-0105], which discloses the user via a digital personal assistant that she wishes to send a text message, where the text message may indicate a user mental/emotional state information by analyzing words of the message.), and further wherein the computer-implemented model generates an output that indicates that a portion of the responsive content is likely to be deemed profane by the user (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message.);
based upon the output generated by the computer-implemented model, modifying the responsive content (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message. See further paragraph [0107], which discloses user content/activity feedback may be configured to monitor how a user behaves in response to receiving feedback about user-generated content and to consider the user’s behavior in determining whether and how to provide feedback about subsequently-generated items of user content, where for example, if a user tends to ignore such feedback, then user content/activity feedback logic can adaptively modify its behavior to provide less feedback or no feedback in the future.) to obfuscate the portion of the responsive content (.e.g Czerwinski, see Figures 3B & 3C and paragraph [0106-0109] which subsequently-generated items of user content, where the user content/activity feed logic can modify its behavior accordingly to provide less feedback or no feedback in the future as well as modify how it presents feedback based on how user behavior and/or explicit instructions. See further paragraph [0111], which discloses user content/activity feedback may be configured to recommend to a user how to modify a particular item of content to adjust the emotional content or appropriateness thereof. ) and
presenting the modified content to the user via the computing device (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message.).
Although Czerwinski does not explicitly disclose wherein resolving the manner comprises selectively reformatting the responsive content to obfuscate one or more potentially offending portion of the responsive comment, the contemplation of such feature is encompassed in the design of the Czerwinski system (see paragraphs [0111-0115]).
However, Orsini teaches generate an output that indicates that a portion of the responsive content is likely to be deemed profane by the user (e.g. Orsini, see paragraph [0158], which discloses a profanity module that may be configured to identify one or more profane word or phrases.).
Orsini is directed to correcting translations in multi-user multi-lingual communication. Both are analogous art because they analyze user intelligence and determine inappropriate words and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Czerwinski with the teachings of Orsini to include the claimed feature with the motivation to improve user intelligence systems.

As per claims 2, 22, and 29, Czerwinski teaches the method of claim 1, the system of claim 21, and the non-transitory computer-readable medium of claim 28, respectively, further comprising providing data in a profile of the user to the computer-implemented model, wherein the computer-implemented model generates the output based upon the data in the profile of the user (e.g. Czerwinski, see paragraph [0062], which discloses the user’s mental or emotional state is inferred from said written content of the user – falling under the vague scope of one or more facets of the user’s sensibilities.)

As per claims 3, 23, and 30, Czerwinski teaches the method of claim 1, the system of claim 21, and the non-transitory computer-readable medium of claim 28, respectively, further comprising receiving data from a sensor associated with the computing device, wherein the computer-implemented model generates the output based upon the data from the sensor (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claims 4, 24, and 31, Czerwinski teaches the method of claim 1, the system of claim 21, and the non-transitory computer-readable medium of claim 28, respectively, wherein the data from the sensor is representative of speech of the user (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claims 5, 25, and 32, Czerwinski teaches the method of claim 4, the system of claim 24, and the non-transitory computer-readable medium of claim 31, respectively, wherein the data is from the sensor representative of environmental sounds characteristic of a locale of the user (e.g. Czerwinski, see paragraph [0062], which discloses the user’s mental or emotional state is inferred from said written content of the user – falling under the vague scope of one or more facets of the user’s sensibilities.).

Czerwinski teaches the method of claim 1, the system of claim 21, and the non-transitory computer-readable medium of claim 28, respectively, wherein the method is performed by a personal digital assistant (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claims 7 and 27, Czerwinski teaches the method of claim 1 and the system of claim 21, respectively, further comprising enhancing the responsive content based upon a user profile of the user, wherein the enhanced responsive content is presented to the user via the computing device (.e.g Czerwinski, see Figures 3B & 3C and paragraph [0106-0109] which discloses an indication that the content may be offensive or inappropriate, in which the user has an option to reconsider and amend/revise the content of the message, thereby reformatting potentially offensive content. For example, see paragraph [0107], where based on a user’s behavior in determining whether and how to provide feedback about subsequently-generated items of user content, where the user content/activity feed logic can modify its behavior accordingly to provide less feedback or no feedback in the future as well as modify how it presents feedback based on how user behavior and/or explicit instructions. See further paragraph [0111], which discloses user content/activity feedback may be configured to recommend to a user how to modify a particular item of content to adjust the emotional content or appropriateness thereof. ).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 4, 2021